Citation Nr: 1432252	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-04 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for services rendered at Halifax Medical Center on September 4, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel






INTRODUCTION

The Veteran served on active duty from July 1985 to February 1989 and from November 1990 to May 1991, with additional service in the Army National Guard and Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September and October 2009 decisions issued by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  

In addition to the paper claims file, the Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes a May 2014 Informal Hearing Presentation (IHP) from the Veteran's representative and a March 2011 rating decision which is not of record in the paper claims file, but does not include any additional relevant evidence.  The VBMS e-folder does not include any additional relevant evidence.  


FINDING OF FACT

On September 4, 2009, the Veteran received care at the emergency department of Halifax Medical Center; the totality of the evidence indicates that this care was not rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses for services rendered at Halifax Medical Center on September 4, 2009 have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran was provided with relevant notice and information in a January 2010 letter which advised him that provisions of the Mental Health Improvements Act of 2008 authorized VA to apply the prudent layperson emergency care standard when processing non-VA emergency care claims and included a Fact Sheet discussing the prudent layperson definition of emergency care.  The claim was not readjudicated after issuance of this notice as it was issued simultaneously with the January 2010 statement of the case (SOC); however, the information provided allowed the Veteran to effectively participate in the appeal process.  Moreover, the Veteran has been represented by a national Veterans Service Organization which is well-versed in veterans law throughout the pendency of his appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  Accordingly, the Board finds that any defect with respect to timing of issuance of the VCAA notice was harmless error.  

VA has also satisfied the duty to assist the Veteran in obtaining potentially relevant records.  The records regarding his treatment at Halifax Medical Center on September 4, 2009 are of record.  Numerous VA treatment records, including records dated in August and September 2009, are also of record.  The Virtual VA e-folder includes a March 2011 rating decision which is not of record in the paper claims file.  This rating decision indicates that the evidence considered included VA treatment records from the Tampa VAMC Healthcare System, dated from December 2009 through January 2010; the Bay Pines VAMC Healthcare System, dated from January 2010 through January 2011; the Daytona Beach outpatient clinic (OPC), dated from December 2009 through February 2010; the Lexington VAMC, dated from March 2009 through July 2010; and the Cincinnati VAMC, dated from September 2006 through July 2008.  Not all of these treatment records have been associated with the claims file; however, any outstanding records are not pertinent to the claim on appeal.  The case turns on whether the treatment rendered at Halifax Medical Center on September 4, 2009 was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The evidence of record, in particular the records from Halifax Medical Center, dated September 4, 2009, is sufficient to adjudicate the claim.  While the March 2011 rating decision indicates that there are additional VA treatment records, dated prior to and since September 4, 2009, which are not of record, these records are not pertinent to the question of whether the treatment rendered at Halifax Medical Center on September 4, 2009 was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; therefore, remand to obtain these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Significantly, VA treatment records dated in August and September 2009, so immediately prior to and after the September 2009 treatment at Halifax Medical Center, are of record.  

The claims file includes a May 2009 Social Security Administration (SSA) inquiry indicating that the Veteran was in receipt of disability benefits.  SSA records have not been associated with the claims file/e-folder; however, as indicated above, the evidence presently of record is sufficient to determine whether the medical services provided on September 4, 2009 were for a medical emergency.  There is no indication that the SSA records would be pertinent to this question, and, therefore, remand to obtain these records is also unnecessary.  See Soyini, 1 Vet. App. at 546.  

In the January 2010 SOC, the VAMC stated that the Veteran was not eligible for the Veterans Millennium Health Care and Benefits Act, but did not include citation to 38 U.S.C.A. § 1725 or 38 C.F.R. §§ 17.1000-17.1008, the pertinent law and regulations regarding payment or reimbursement for qualifying emergency services provided for nonservice-connected conditions in non-VA facilities.  The absence of specific citation to this statute and these regulations in the SOC, in this case, however, is harmless error.  In the January 2010 SOC, the VAMC denied the claim based on a finding that the medical services were provided for a non-emergent condition.  As discussed above, the Veteran was provided notice of the prudent layperson definition of emergency care via the notice letter issued at the same time as the SOC.  As also noted above, the Veteran has been represented by an accredited representative during his appeal.  For the above reasons, he has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  See Overton, 20 Vet. App. at 438.  The absence of specific citation to 38 U.S.C.A. § 1725 or 38 C.F.R. §§ 17.1000-17.1008 in the SOC, in this case, is harmless error and remand for issuance of a new supplemental statement of the case (SSOC) is not warranted.  See Soyini, 1 Vet. App. at 546.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Analysis

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The totality of the evidence reveals that the treatment received at Halifax Medical Center on September 4, 2009 was not rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; therefore, the claim will be denied.  

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725; and 1728(a) (West 2002 & Supp. 2013).

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  Here, the record does not suggest, nor does the Veteran assert, that the treatment he received at Halifax Medical Center on September 4, 2009 was authorized in advance by VA, or that he made an application to VA for authorization within 72 hours after admission.  Accordingly, the Board finds that prior authorization for the private medical treatment received at Halifax Medical Center on September 4, 2009 was not obtained.

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  

Under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met: 

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and 

(b) the services were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

Failure to satisfy any one of the three criteria (a, b, or c) listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).

To be eligible for payment or reimbursement under 38 U.S.C.A. § 1725, the claim must be filed within 90 days after the latest of the following: (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay at the facility that included the provision of the emergency treatment; or (3) The date the veteran finally exhausted, without success, action to obtain payment from a third party.  See 38 C.F.R. §17.1004(d).  The claim in this case was timely filed in September 2009.  

The provisions of 38 U.S.C.A § 1725(a) provide that VA shall reimburse certain veterans for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  Eligibility under 38 U.S.C.A § 1725(b) requires the following:  (1) the veteran is an active VA health-care participant, which means he or she is enrolled in the health care system established under section 1705(a) and received care within the 24-month period preceding the furnishing of such emergency treatment; (2) the Veteran is personally liable for payment, which means he or she is financially liable to the provider of emergency treatment for that treatment, has no entitlement to care or services under a health-plan contract, has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider, and is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725.  

The implementing regulation, 38 C.F.R. § 17.1002, provides that payment or reimbursement for emergency services for non service-connected disabilities in non-VA facilities is made only if all of the following are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002(a)-(h) (2013).  

The provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of the amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  The amendments include, but are not limited to, making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  See 76 Fed. Reg. 79,067-79,072 (Dec. 21, 2011).  These amendments made changes to 38 C.F.R. § 17.1002; however, these changes do not affect the adjudication of this claim.  Effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to 2010 statutory changes, these changes also do not affect the adjudication of this claim.  See 77 Fed. Reg. 23,615 (April 20, 2012).

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

There is no indication from the record, nor has the Veteran alleged, that his treatment at Halifax Medical Center on September 4, 2009 was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C.A. Chapter 31.  On September 4, 2009, the Veteran was service-connected for irritable bowel syndrome (IBS), polyarthralgia to include multiple joint aches, right median neuropathy, and right ulnar neuropathy.  
He was not in receipt of a total disability rating; rather, he has been in receipt of a combined 60 percent rating since May 8, 2008.  While the Veteran filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in March 2010 the Virtual VA e-folder includes a January 2011 letter from the RO to the Veteran acknowledging receipt of a September 2010 request to withdraw a claim for a TDIU.  

The record reflects that the Veteran presented to the Halifax Medical Center emergency department on September 4, 2009 seeking a refill of his antidepressant.  The treating physician's diagnosis was history of PTSD, prescription refill.  The Veteran filed a claim for service connection for PTSD, depression, and anxiety attacks in May 2008.  In a May 2009 rating decision, the RO denied service connection for PTSD and a mood disorder (claimed as depression to include anxiety attacks, alcohol and drug abuse).  In a June 2009 statement, the Veteran indicated that he was seeking service connection for anxiety.  He was advised via a July 2009 letter that his claim for service connection for anxiety had previously been denied in the May 2009 rating decision and he had one year to submit new evidence for consideration.  The RO indicated that new evidence had not been submitted or identified and, therefore, no further action was being taken on the claim.  This was reiterated in an August 2009 rating decision in which the RO continued 30 percent and 20 percent disability ratings, respectively, for service-connected IBS and polyarthralgia.  In March 2010, the Veteran filed a claim for increased ratings for his service-connected disabilities and stated, "I wish to reopen my claim for S/C [service connection] for: 1) PTSD 2) insomnia 3) mood disorder 4) headaches."  In the March 2011 rating decision, the RO denied increased ratings for the Veteran's service-connected disabilities and continued to deny the claims for service connection for PTSD, insomnia, mood disorder, and headaches.  

While June 2009 and March 2010 communications from the Veteran were filed within one year of issuance of the May 2009 rating decision initially denying service connection for PTSD and a mood disorder, these statements do not express disagreement with a specific determination and reflect a desire for appellate review of the May 2009 rating decision.  Therefore, there is not a pending NOD with regard to the May 2009 denial of service connection for PTSD and/or a mood disorder.  See Gallegos v. Principi 283 F. 3d 1309 (Fed. Cir. 2002); 38 C.F.R. §§ 20.201, 20.300.   There is no indication that the Veteran initiated an appeal with regard to the March 2011 decision to continue the denials of service connection for PTSD and a mood disorder.  Accordingly, the treatment rendered on September 4, 2009 was not for an adjudicated service-connected disability.  There is also no indication that his treatment on that date was for a condition associated with and held to be aggravating an adjudicated service-connected disability.  

In light of the foregoing, the Veteran is not eligible for payment or reimbursement of medical expenses incurred on September 4, 2009 under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  Thus, the case turns on whether he is eligible for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725.  

A VA psychiatric treatment record from the Lexington VAMC dated August 28, 2009 reflects that the Veteran was relocating to Florida and wanted all of his current medications.  The psychiatrist requested that a one month supply of the Veteran's medications be mailed to his Florida address.  The following day, the VA pharmacist indicated that his medications would be mailed to his Florida address.  A treatment record dated August 31, 2009 from the North Florida/South Georgia Veterans Health System reflects that the Veteran presented to establish care, reporting that he had been seen by a psychiatrist in Kentucky and had relocated to the Daytona area.  The assessment included chronic depression/mood problem/drug addiction history and the physician indicated that he was renewing medications.  An active outpatient medication list from that date indicates that venlafaxine (an antidepressant) was pending.  

On September 4, 2009, the Veteran presented via private vehicle at 10:18 pm to the emergency department of Halifax Medical Center requesting a refill on Effexor (venlafaxine).  He indicated that he had been out of this medication for several days and was expecting a refill in the mail.  He stated that he did have trazodone and Klonopin.  He denied any suicidal ideation or psychotic component.  Under precipitating factors, the physician listed PTSD.  Under modifying factors he listed depression.  In regard to associated signs and symptoms he stated "As above."  The Veteran's medication was refilled and he was determined to be ready for discharge less than one hour after his arrival to the emergency department.  He departed the emergency department less than 90 minutes after he arrived.  

The claim for reimbursement was denied by the VAMC based on a finding that the treatment was non-emergent.  In adjudicating the claim for reimbursement in September 2009, a designee of the Chief Medical Officer determined that the claim should be denied because there was no clear medical emergency.  The designee noted that the Veteran had been seen in a VA clinic four days earlier and use of an emergency department for a prescription refill was inappropriate.  That designee indicated that a VA facility was not available.  In December 2009, a VA physician reported that the Veteran's antidepressant was mailed to him on September 1, 2009 and was received on September 3rd or 5th (3 to 5 days).  The physician indicated that the Veteran was experiencing an emergency as he did not have his medication for 3 to 5 days.  Importantly, however, this December 2009 opinion has been crossed out and another individual indicated that the original determination should be upheld, stating that the VA clinic had the Veteran's prescription and was open for pick-up.  In the January 2010 SOC, the VAMC continued to deny the claim based on a finding that the services provided on September 4, 2009 were non-emergent.  

While a VA physician indicated in December 2009 that the treatment received on September 4, 2009 was for an emergency, this opinion was apparently withdrawn.  The medical designee who reviewed the claim in September 2009 determined that there was no clear medical emergency.  As indicated above, however, medical evidence is not required to determine whether a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health.  See Swinney, 23 Vet. App. at 267.  

The Veteran disagrees with the VAMC's determination that the medical services provided on September 4, 2009 were for a non-emergent condition, asserting in November 2009 that he presented to Halifax Medical Center because he was having the "shakes, chills, etc."  He indicated that he was "barely able" to drive himself to the emergency room.  He indicated in his December 2009 NOD that, when he presented to Halifax Medical Center, he had been without his antidepressants for five days and was having "severe withdrawal symptoms, i.e., headache, vomiting, sweating, severe anxiety, diarrhea, vertigo."  He stated that VA did not get his medications to him on time and he had no way to get to Gainesville.  In his February 2010 VA Form 9, the Veteran stated that he had stressed to his physician at the VA OPC four days earlier the importance of his medications being refilled, and had been advised that they would be mailed.  He indicated that he was experiencing severe headaches, nausea, racing thoughts, blurred vision, and "brain zaps".  He reported that he was very weak and could not drive to Gainesville. 

The Veteran is competent to describe symptoms which are capable of his lay observation, such as shakes, chills, headaches, vomiting, sweating, anxiety, diarrhea, vertigo, nausea, blurred vision, racing thoughts, and weakness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, his description of his state of health in conjunction with the current claim for reimbursement is inconsistent with the September 4, 2009 treatment records.  

Records from Halifax Medical Center indicate a stated complaint of medication withdrawal, but the Veteran's chief complaint was that he was new to the area and had run out of Effexor.  These records do reflect that the Veteran reported experiencing anxiety and depression; however, while he reported having headaches, these were described as only mild.  Despite the Veteran's subsequent report that he was experiencing severe withdrawal symptoms, the September 4, 2009 emergency department record reflects that examination of the Veteran revealed him to be in no apparent distress.  He was described as well-nourished and well-developed.  Despite his later reports of weakness, examination of the extremities on September 4, 2009 revealed equal tone and strength and neurological examination revealed muscle strength to be 5/5 in all groups.  While he reported having racing thoughts in his February 2010 VA Form 9, the September 4, 2009 psychiatric examination revealed no delusional thought processes.  The Veteran was awake and alert.  While the statements made by the Veteran in conjunction with the present claim indicate that he was experiencing nausea, vomiting, and diarrhea, the records from Halifax Medical Center document that no gastrointestinal symptoms were noted.  Additionally, although the Veteran included sweating among his "severe withdrawal symptoms" as described in his NOD, examination of the skin on September 4, 2009 revealed it to be warm and dry.  In light of the inconsistencies between the Veteran's state of health as documented in the September 4, 2009 records from Halifax Medical Center and his subsequent descriptions of his symptoms, the Board finds the Veteran's reports of the symptoms he was experiencing when he presented to the Halifax Medical Center on that date not to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The medical records generated in conjunction with the Veteran's treatment on September 4, 2009 are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  

Considering the totality of the evidence, the Board finds that the prudent layperson standard for a medical emergency was not present when the Veteran presented to Halifax Medical Center on September 4, 2009.  The Board finds the contemporaneous records from that facility, which reflect that the Veteran was in no apparent distress and had a chief complaint of requesting a refill on his medication, to be more probative than the Veteran's lay assertions regarding his symptoms at that time, which have been found not to be credible.  

A discharge instruction sheet from Halifax Medical Center states that the Veteran had been examined and treated on an emergency basis only, which was not a substitute for or an effort to provide complete medical care.  However, review of this document reflects that it clearly includes standard language for an individual being discharged from the emergency department of that facility.  Thus, despite the reference to treatment on an emergency basis in the discharge instruction sheet, the Board finds more probative the Veteran's complaints and symptoms and examination findings as recorded in the treatment records that date, which reflect that the Veteran was not experiencing a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

The criteria under 38 U.S.C.A. § 1725 are conjunctive; therefore all criteria must be met prior to entitlement.  The preponderance of the evidence is against the conclusion that the treatment the Veteran received on September 4, 2009 at Halifax Medical Center was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  As at least one of the criteria (the existence of emergent medical treatment) is not met, payment or reimbursement is prohibited under the applicable statute and implementing regulation and the Board need not further discuss whether he meets any of the other criteria.

For all the foregoing reasons, the claim for payment or reimbursement of unauthorized medical expenses for services rendered at Halifax Medical Center on September 4, 2009 is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for services rendered at Halifax Medical Center on September 4, 2009 is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


